DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication filed on 05/23/2022 regarding application 17/268,210

Status of Claim(s)
	Claim(s) 1-9 are currently pending and are rejected as follows. Claim(s) 1, 4, and 7 have been amended. Claim(s) 8-9 are newly added. Claim(s) 2-3, and 5-6 are previously presented.

Response to Arguments – 112 Rejection
	Examiner withdraws the previously applied 112 Rejection in view of applicant’s amendments.

Response to Arguments – 101 Rejection
	Applicant’s arguments regarding the previously applied 101 rejection have been fully considered but not deemed persuasive.
	Applicant argues that the addition of a display, and the distribution over a network provide features and additional elements that direct the claims toward eligible subject matter.
	Examiner disagrees as the additional element of a display and the implementation of the network as presented in applicant’s claims do not provide a meaningful improvement onto the abstract idea the claims recite. The additional elements in applicant’s claims present merely an example of adding the words “apply it” to the abstract idea, as well as insignificant extra-solution activity, specifically that of well-understood routine or conventional activities in the art (mere data gathering). Therefore the amendments do not direct the claims towards eligible subject matter and the previously applied 101 rejection remains. Further elaboration regarding the specifics of this decision are given in the amended rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments regarding the previously applied 103 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the inclusion of distributing the questions over a network are failed to be taught by the previously applied Evans in view of McNutt.
	Examiner disagrees as the combination of Evans and McNutt teach the limitations of the amended claims as McNutt speaks on distributing questions over a network so that users may respond to said generated questions (McNutt: Paragraph 18, “A set of seed questions is generated. For example, a seed question may solicit for a user's opinion related to one or more products. The seed questions are presented to users. For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment.”; Paragraph 20, “FIG. 1 is a diagram showing an embodiment of a system for generating and presenting questions to users. In the example, system 100 includes device 102, network 104, and server 106. Network 104 includes high-speed data networks and/or telecommunications networks.”). Examiner disagrees with the argument that the users connecting to a network to gain access to questions does not read as questions being distributed over a network, however, McNutt reads that while users are gaining access to a network, the core of McNutt then distributes questions over that network based on the various seeds generated. Therefore the previously applied prior are rejection remains. Further elaboration and citations are given in the amended 103 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 101 because the claimed invention 
is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

Claim( s) 1-9 are directed towards an invention for the generation of questions regarding a service, the acquiring of answers from people, and the calculating of factor weights based on those answers. These actions fall under a subject matter grouping which the courts have deemed ineligible (Mental Process (Observations Evaluations Judgements\and Opinions with the Aid of Pen and Paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim(s) 1-3, and 8-9 are directed towards a device which falls under the product category. Claim(s) 4-6 are directed towards a method comprising at least one step. Claim(s) 7 is directed towards a non-transitory computer readable storage medium which falls under the product category. Accordingly all claims fall within one of the four statutory classes of invention (product and method) and will be further analyzed under Step 2A.
	Under Step 2A, Prong One, it must be considered whether the claims recite an abstract idea.
	Independent claims 1, 4, and 7 recite an invention for the generation of questions regarding a service, the acquiring of answers from people, and the calculating of factor weights based on those answers which recites a Mental Process (Observations Evaluations Judgements\and Opinions with the Aid of Pen and Paper) in the following limitations.
generate a plurality of questions including a plurality of stages of values with respect to advantages felt about an assessment target service as choices on the basis of information related to states of a user when the user uses the service and when the user does not use the service;
acquire answers of a plurality of persons with respect to the plurality of questions
distribute the plurality of questions to a plurality of user terminals…
execute factor analysis with respect to the answers of the plurality of persons to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors.
Output the value calculated based on the distribution of values to be displayed…
Dependent claims 2-3, 5-6, and 8-9 merely further limit the abstract idea and are thus subject to the same rationale as above.
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are "directed to" the abstract idea.
Claims 1, 4, and 7 recite the following additional elements:
A memory
A processor coupled to the memory
A non-transitory computer readable recording medium
A display
A network
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea ("apply it") on a generic computer (See MPEP 2106.05(f)) or represent insignificant extra-solution activity (MPEP 2106.05(g)).. These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in Paragraph(s) 13-15 of applicant's specification.
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, non-transitory computer readable recording medium, display, and memory are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Additionally, the network represents insignificant extra-solution activity (MPEP 2106.05(g)), specifically representing the well-understood, routine, or conventional activity of mere data gathering (MPEP 2106.05(d)(II)). Mere instructions to apply an exception, or well-understood, routine, or conventional activity cannot provide an inventive concept (MPEP 2106.05(f) and MPEP 2106.05(d)). Claims that amount to nothing more than applying, or are insignificant extra-solution activity does not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible.
Dependent claim(s) 2-3, 5-6, and 8-9 do not recite any further additional elements and are thus further rejected for the reasons described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 is/are currently rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0159054 Al) in view of McNutt (US 2013/0252221 Al).

Claim(s) 1, 4, and 7- 
	Evans discloses the following:
A memory (Evans: Paragraph 123, "The computing system 1300 of FIG. 13 includes one or more processors 1310 and main memory 1320. Main memory 1320 stores, in part, instructions and data for execution by processor 1310. Main memory 1320 may store the executable code when in operation. The system 1300 of FIG. 13 further includes a mass storage device 1330, portable storage medium drive(s) 1340, output devices 1350, user input devices 1360, a graphics display 1370, and peripheral devices 1380.")
A processor that is coupled to the memory and that is configured to (Evans: Paragraph 125, "Mass storage device 1330, which may be implemented with a magnetic disk drive or an optical disk drive, is a non-volatile storage device for storing data and instructions for use by processor unit 1310. Mass storage device 1330 may store the system software for implementing embodiments of the present technology for purposes of loading that software into main memory 1320.")
A display (Evans: Paragraph 124, “The components shown in FIG. 13 are depicted as being connected via a single bus 1390. The components may be connected through one or more data transport means. Processor unit 1310 and main memory 1320 may be connected via a local microprocessor bus, and the mass storage device 1330, peripheral device(s) 1380, portable storage device 1340, and display system 1370 may be connected via one or more input/output (I/O) buses.”)
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute the assessment support method according to claim 4 (Evans: Paragraph 6, "According to additional embodiments, the present technology may be directed to non-transitory computer readable storage mediums having a computer program embodied thereon. The computer program is executable by a processor in a computing system to perform a method that includes the steps of')
execute factor analysis with respect to the acquired answers to extract a prescribed number of factors and calculate a value based on a distribution of values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Evans: Paragraph 85, "Next, a component weight Cw for the conversation may be multiplied with the adjusted author rank score. The component weight may comprise previously established scaling factors for each stage of the product cycle. For example, the understand/hopefulness scaling factor may be approximately 0.15, whereas the explore/attraction scaling factor may be approximately 0.25. Additionally, the commit/devotion scaling factor may be approximately 0.6. Thus, in some embodiments, the most important scaling factor for component weight relative to the BCS is the commit/devotion scaling factor. Advantageously, the commit/devotion scaling factor may be attributed more weight because the BCS attempts to determined a brand commitment level for consumers. Therefore, devotion may be strongly correlated to brand commitment, whereas hopefulness and/or attraction are less likely to be indicative of brand commitment, although they may be contributory to some degree.")
Output the value calculated based on the distribution of values to be displayed on the display (Evans: Paragraph 114, “Generally, FIGS. 4-12 each illustrate exemplary graphical user interfaces in the form of customer commitment dashboards. These dashboards are merely exemplary and are representative of the many types of GUIs that may be generated by the system 100. Thus, one of ordinary skill in the art will appreciate that exact types of CCF data, and their arrangement into a CCD may depend upon the type of information that is relevant to the viewer. The system 100 may utilize benchmarking comparisons as the basis for determining how the data is displayed to the user, or when data is displayed to the end user. For example, if the system 100 detects highly discrepant PCS score(s), relative to an average PCS score for a company's nearest competitors, the system 100 may choose to display such data first, or highlight such data to draw the attention of the user.”)
Evans does not disclose the generation of survey questions, however, in analogous art of survey generation and analysis, McNutt discloses the following:
Distribute the plurality of questions to a plurality of user terminals via a network (McNutt: Paragraph 28, “In some embodiments, question generator engine 208 is configured to select seed questions and/or secondary questions to present to users. In some embodiments, question generator engine 208 is configured to track which questions have already been presented to which users. In some embodiments, question generator engine 208 is configured to determine a question to ask a user in response to an indication that the user is available to answer a question. In some embodiments, question generator engine 208 is configured to determine a question for a user based at least in part on a user's influence score (e.g., the user's overall influence score or the user's influence score with respect to a specific category of questions).”)
acquire answers to the plurality of questions from the plurality of user terminals via the network (McNutt: Paragraph 18, "For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment. The answers to the seed questions are collected and a set of secondary questions are generated based on the users' submitted answers to the seed questions. For example, if an answer to a seed question included a first user's opinion, then the secondary question generated based on that answer may inquire a second user whether he or she agrees with the first user's opinion. The set of secondary questions are presented to users. For example, a mix of seed questions and secondary questions may be presented to the user when the user opens the software application associated with answering questions.")
generate a plurality of questions including a plurality of stages of values with respect to advantages felt about an assessment target service as choices on the basis of information related to states of a user when the user uses the service and when the user does not use the service; (McNutt: Paragraph 18, "A set of seed questions is generated. For example, a seed question may solicit for a user's opinion related to one or more products. The seed questions are presented to users. For example, a user may use a software application associated with answering questions and choose to answer as many seed questions that the user has time for at the moment. The answers to the seed questions are collected and a set of secondary questions are generated based on the users' submitted answers to the seed questions. For example, if an answer to a seed question included a first user's opinion, then the secondary question generated based on that answer may inquire a second user whether he or she agrees with the first user's opinion. The set of secondary questions are presented to users"; Paragraph 24, "In some embodiments, the graph database and/or additional logic may be used to keep track of which questions have already been asked of which users and which questions have not been asked of which users.")

Before the effective filing date of the claimed invention, it would have been obvious to 
one of ordinary skill in the art to have modified Evans' s methods of analyzing survey results, as described above, to clearly include the survey generation of McNutt in order to ensure that surveys analyzed get completed for more accurate data (McNutt: Paragraph 2, "Furthermore, sometimes a survey may be designed to be long and complicated, whereas a solicited user has only a limited amount of time that he or she is willing to spend on completing the survey. As a result, the survey may not be completed by many of the solicited users, and neither those that administer the survey nor the solicited users may benefit from participating in the survey")

Claim(s) 2 and 5 –
Evans in view of McNutt teach the limitations of claims 1 and 4 
Evans further discloses the following:
calculating involves calculating an average of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors. (Evans: Paragraph 95, "Again, the CRS may be calculated by the CRS module 235 at an author level. Additionally, an average CRS may be calculated for a plurality of authors having social media conversations about selected online content. Moreover, as with the BCS, the CRS may be corrected, weighted, adjusted, or otherwise modified based upon the sentiment score for a particular author."; Paragraph 113, "In some instances, the system 100 may calculate average scores for a plurality of industry verticals. It is noteworthy that an average score may include any of an average product commitment score, an average brand commitment score, and an average customer relevance score. These "average" scores represent an average of corresponding scores for competitors of the first entity. Thus, a user can compare their data against an aggregate/average score relative to their competition."; Paragraph 122, "his dashboard includes a graphical representation of experience scores versus average experience scores within each phase of a customer journey. Exemplary phases include product awareness, connection, evaluation, through to long term commitment. A table representation of experience scores for a plurality of products are provided, as well as a market level analysis of experience scores.")

Claim(s) 3 and 6 –
Evans in view of McNutt teach the limitations of claims 1 and 4
Evans further discloses the following:
calculating involves calculating a percentage of the values indicated by the answers to some questions having relatively higher factor loads for each of the extracted factors .. (Evans: Paragraph 62, "As mentioned briefly above, consumer level PCS may also be weighted. For example, a consumer having 100% most positive conversations in the research, trial and purchase categories should get the maximum score of 100. As such, the weight for sentiment seven=l00/3=+33.33."; Paragraph 63, "Likewise, a consumer having 100% most negative conversation in the research, trial and purchase categories should get the minimum score=-I 00. As such, the weight for sentiment l=-100/3=-33.33."; Paragraph 65, "Additionally, the sentiment for each conversation may be weighted based upon consumer characteristics (e.g., mood, influence, etc.). Moreover, the conversations may further be weighted by the authority level of the consumers associated with the conversations. The final PCS (either overall or consumer level) may then be indexed from zero to 100, for example, where 100 indicates that the product scores perfectly through the product cycle or at least one phase of the product cycle."; Paragraph 75, "Again, the clustering, as with sentiment analysis, may be conducted based upon keywords included in the social data. As with PCS values and consumer experience values, the segmentation module 225 may determine the segmentation of customer experience data based upon certain algorithms, mathematical, and/or statistical methodologies. According to some embodiments, the segmentation module 225 may employ statistical methodologies such as clustering ensembles. The clustering of consumers allows the merchant to direct more resources to consumer service efforts and away from website development. As consumer sentiments change, so may the segmentation, and thus the priorities of the merchant.")

Claim(s) 8 –
Evans in view of McNutt teach the limitations of claim 1
Evans does not disclose the following, however, McNutt teaches the limitation below:
Wherein the user terminal is registered in advance (McNutt: Paragraph 24, “User information database 202 is configured to store information associated with each user that is registered with the question generation and presentation service. User information database 202 is configured to store each user's submitted answers for seed questions and secondary questions that the user has been presented with. In some embodiments, questions and/or user submitted answers may be stored in a graph database such as, for example, Neo4j. In some embodiments, the graph database and/or additional logic may be used to keep track of which questions have already been asked of which users and which questions have not been asked of which users. User information database 202 is configured to store each user's accumulated social currency.”; Paragraph 71, “In the user interface of the example shown, Facebook.RTM. Connect is used to authenticate a user so the user may access the question generation and presentation service by submitting his or her Facebook.RTM. related email or phone and password in order to authenticate into the user's account with the question generation and presentation service. Other authentication techniques besides Facebook.RTM. Connect may be used as well.”)

 Before the effective filing date of the claimed invention, it would have been obvious to 
one of ordinary skill in the art to have modified Evans' s methods of analyzing survey results, as described above, to clearly include the survey generation of McNutt in order to ensure that surveys analyzed get completed for more accurate data (McNutt: Paragraph 2, "Furthermore, sometimes a survey may be designed to be long and complicated, whereas a solicited user has only a limited amount of time that he or she is willing to spend on completing the survey. As a result, the survey may not be completed by many of the solicited users, and neither those that administer the survey nor the solicited users may benefit from participating in the survey")

Claim(s) 9 –
Evans in view of McNutt teach the limitations of claim 1
Evans further discloses:
Acquiring a conventional method related to the assessment target service; and (Evans: Paragraph 26, “An "author" may include any customer or potential customer that has generated content that expresses an opinion about a product or service, especially content that relates to a customer experience or a customer journey.”; Paragraph 66, “For example, a value calculated for the sentiment of a message may be adjusted for the consumer's general mood, such as when it is known that the consumer is always positive or almost always skeptical and/or negative. In other instances the PCS values may be adjusted based upon the importance of a particular message to the sale of a product or service.”; Paragraph 106, “With regard to Advocacy, the system 100 may utilize CCF data to inform users of their brand strategies, which may be used to create vocal advocates for products and services. In some embodiments, the system 100 may generate Customer Commitment Dashboards (CCDs), provide social data-derived KPIs and journey mapping, as well as customer segmentation.”)
Acquiring a function of the assessment target service, the function indicating the emotional status users in relation to their use of the assessment target service (Evans: Paragraph 31, “In some instances, BCS may be utilized to determine a consumer's emotional connection to a brand. Exemplary emotions associated with the BCS may comprise, but are not limited to, hopefulness, attraction, and/or devotion. These emotions may be tied to segments of the product cycle, such as understand, learn, and commit--customer engagement levels with a particular brand.”)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624